            Case 2:18-cv-04920-JLS Document 26 Filed 04/20/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESUS RAMOS,                                :
               Petitioner,                  :
                                            :       No. 18-4920
       v.                                   :
                                            :       Civil Action
MELISSA HAINSWORTH, et al.,                 :
         Respondents.                       :


            MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

       The Court directed the Philadelphia District Attorney’s Office (DAO) to respond to

this amended petition for a writ of habeas corpus within 60 days of the filing of petitioner’s

amended habeas petition. (See Order, ECF No. 25.) Because the DAO has closed due to

the COVID-19 pandemic, the undersigned is working from home with limited access to the

resources of the office. Thus, although the undersigned is working diligently to complete

and file habeas responses and a Third Circuit brief the is due in the coming weeks, the

current circumstances has slowed progress sufficiently that respondents are compelled to

respectfully request a 60-day extension of time to file this response.

       WHEREFORE, Respondents respectfully request that they be permitted an

extension until June 19, 2020, to file a response to this amended petition for a writ of habeas

corpus.

                                            Respectfully submitted,

                                            /s/ Michael Scalera
                                            MICHAEL SCALERA
                                            Assistant District Attorney
            Case 2:18-cv-04920-JLS Document 26 Filed 04/20/20 Page 2 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESUS RAMOS,                            :
               Petitioner,              :
                                        :      No. 18-4920
       v.                               :
                                        :      Civil Action
MELISSA HAINSWORTH, et al.,             :
         Respondents.                   :


                                       ORDER

       AND NOW, this ______ day of April, 2020, upon consideration of Respondents’

motion for an extension of time to submit a response to the Amended Petition for Writ of

Habeas Corpus (ECF No. 26), and for good reasons shown therein, it is hereby ORDERED

that the motion is GRANTED.

       Respondents shall file their response to the Amended Petition for Writ of Habeas

Corpus no later than June 19, 2020.


                                        BY THE COURT:


                                        ______________________________
                                        HENRY S. PERKIN
                                        UNITED STATES MAGISTRATE JUDGE
         Case 2:18-cv-04920-JLS Document 26 Filed 04/20/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

               I hereby certify that on April 20, 2020, a copy of the foregoing document was
served on all counsel of record via filing on the Court’s ECF system.


                                           /s/ Michael Scalera
                                           MICHAEL SCALERA
                                           Assistant District Attorney
